Citation Nr: 9902660	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

4.  Entitlement to service connection for tinea versicolor.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a psychiatric 
disorder.

8.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION


The veteran served on active duty from August 1986 to August 
1989 in the Army, from August 19, 1989 to November 5, 1990, 
with the National Guard and from November 1990 to February 
1996 with the Coast Guard.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The United Stated Court of Veterans Appeals has held that if 
a claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veterans 
representative contends that, subsequent to the Courts 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veterans representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Courts holdings on the issue of 
the VAs duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.

It is noted that issue of entitlement to a compensable 
evaluation for the service-connected herpes will not be 
considered by the Board at this time.  The veteran filed his 
notice of disagreement in March 1997; at that time, he stated 
that the herpes claim, which had been service-connected and 
awarded a noncompensable evaluation by the June 1996 rating 
action, was right on the money.  This statement does not 
constitute disagreement with the action taken pursuant to 
this issue.  Therefore, since no notice of disagreement has 
been submitted with regard to the noncompensable evaluation 
assigned to the service-connected herpes, this issue is not 
properly before the Board for appellate review at this time.

The issues of entitlement to a compensable evaluation for the 
service-connected hemorrhoids and entitlement to service 
connection for a psychiatric disorder will be subject to the 
attached remand.  Since these claims are to be re-evaluated, 
the issue of entitlement to a compensable pursuant to the 
provisions of 38 C.F.R. § 3.324 (1998) will be deferred 
pending the outcome of the remand.

FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a low back disability, TMJ syndrome, tinea 
versicolor, a right shoulder disorder, or a cervical spine 
disability which can be related to his periods of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

The veteran has contended that he currently suffers from a 
low back disability, TMJ syndrome, tinea versicolor, a right 
shoulder disorder, and a cervical spine disability that all 
had their onset in service.  Therefore, he has asserted that 
service connection is justified.


FACTS

Low back disability

The veterans service medical records revealed that his low 
back was normal upon entrance onto active duty in August 
1985.  A May 1986 statement from a private physician from 
whom he had sought treatment found no abnormality of the 
back.  From his history, it appeared that he had pulled a 
muscle in his back, which had been minor and had resulted in 
no sequelae.  On June 18, 1987, he was seen with a one day 
history of low back pain (he had been lifting furniture).  
There was some stiffness.  The assessment was mild back 
strain.  On October 1, 1987, he again reported a one day 
history of low back pain.  Slight stiffness was present.  On 
October 3, 1988, he was noted to have full range of motion 
and was neurovascularly intact.  There was some tenderness.  
The assessment was lumbar strain.  Three days later, range of 
motion was still full and there were no muscle spasms.  
However, he was tender to palpation over the right low back 
and he complained of increased pain on movement.  The 
assessment was muscle strain.  Low back pain was reported on 
August 7, 1989.  Again, he displayed full range of motion and 
there was no evidence of spinal tenderness.  His strength was 
within normal limits.  Chronic low back pain was diagnosed.  
On December 2, 1992, he indicated that he had strained his 
low back two weeks before.  The examination revealed that he 
had tense muscles around the right L2-3 level.  There was no 
sciatica present.  The assessment was low back pain.  On 
October 6, 1993, he presented with complaints of low back 
pain of one days duration.  He displayed full range of 
motion and positive point tenderness.  The assessment was 
muscle strain.  While he complained of low back pain at the 
time of the February 1996 separation examination, the 
objective examination was negative.

The veteran was examined by VA in April 1996.  He indicated 
that he had infrequent low back pain.  The examination noted 
that his carriage and posture were normal.  He displayed full 
range of motion; there was no evidence of any limitations.  
An x-ray of the lumbar spine was negative.  The impression 
was history low back strain.


TMJ syndrome

The service medical records contained a normal examination of 
the veteran conducted at the time of his entrance onto active 
duty in August 1985.  On October 1, 1992, he reported 
experiencing right jaw pain in front of his ear.  He said 
that he would have pain at the TMJ when he yawned or clamped 
down.  He also reported an occasional popping sensation.  The 
objective examination for this joint was normal.  The 
assessment was left TMJ dysfunction.

The veteran was examined by VA in April 1996.  He reported 
occasional jaw popping.  His teeth were noted to be in good 
repair.  No abnormalities were noted.  There was no diagnosis 
of TMJ pathology.


Tinea versicolor

The veterans service medical records included a negative 
August 1985 entrance examination.  On September 24, 1986, he 
complained of an itchy rash on his trunk and upper 
extremities, that had been present for about a week.  There 
were areas of hypopigmentation over the neck, trunk and upper 
extremities.  The assessment was tinea versicolor.  Contact 
dermatitis was diagnosed in April and May 1988.  Tinea 
versicolor was diagnosed in September 1993 and August 1994.  
In September 1993, he was noted to have multiple areas of 
white patches with erythema and scaling on his torso and 
arms.  The February 1996 separation examination found no skin 
disorders.

In April 1996, the veteran was examined by VA.  There were no 
complaints concerning tinea versicolor and this condition was 
not found or diagnosed.


Right shoulder

The veteran offered no complaints about his right shoulder at 
the time of his entrance onto active duty in August 1985.  On 
August 6, 1994, he complained of pain over the right shoulder 
at the base of the neck.  He denied any trauma to the 
shoulder; rather, he awoke with a sharp pain in the shoulder.  
The objective examination noted limitation of rotation of the 
neck bilaterally.  He also reported that he had pain upon 
lifting the right arm.  There was no grinding or popping 
present and he did not complain of numbness or tingling in 
the right arm.  His hand grip strength was good.  The 
assessment was probable cervical muscle strain.  On September 
18, 1995, he reported a six hour history of right shoulder 
pain, which was worse with movement.  He related his 
discomfort to lifting.  There was some decreased range of 
motion of the right arm, but there was no edema or 
ecchymosis.  His grip strength was good and some mild spasm 
was noted along the right posterior trapezius.  The 
assessment was acute trapezius strain with bilateral muscle 
spasm (right greater than left).  On October 1, 1995, he 
again complained of right scapula pain, which he indicated 
could have been related to an old jet ski injury.  He 
displayed full range of motion, although he indicated that 
some pain was present.  There was some weakness of the lower 
trapezius and tightness of the occiput.  The assessment was 
muscle spasms with postural dysfunction.  The February 1996 
separation examination contained no complaints referable to 
the right shoulder.

VA examined the veteran in April 1996.  He made no mention of 
any right shoulder complaints.  The objective examination was 
negative and no diagnosis of any right shoulder disability 
was made.


Cervical spine

The veterans service medical records included an August 1985 
entrance examination, which noted that his spine was within 
normal limits.  A probable cervical muscle strain was 
diagnosed in August 1994, after he reported having right 
shoulder pain at the base of the neck.  Range of motion of 
the neck was limited (rotation was limited bilaterally).  On 
September 18, 1995, he reported that he had woken up with a 
stiff neck; he denied any trauma.  Range of motion was 
limited to the left.  There was no evidence of crepitus or 
deformities.  The assessment was muscle strain.  He returned 
later that day with complaints that his neck pain had 
worsened after removing a gas mask.  The assessment was 
muscle spasm.  There were no complaints about his neck made 
during the February 1996 separation examination.

VA examined the veteran in April 1996.  His neck displayed 
full range of motion, with no limitations.  No diagnosis of 
any disorder was made.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service, or an opinion as to a relationship 
between any current disability and post-service 
symptomatology.  Caluza v. Brown, 7 Vet. App. 498 (1995) and 
Savage v. Gober, 10 Vet. App. 498 (1997).

In the instant case, the service medical records contained 
complaints of low back pain, TMJ pain, tinea versicolor, 
right shoulder and neck pain.  Thus, there is evidence of 
injuries or diseases inservice, thus satisfying one element 
of Caluza, supra. for the establishment of a well grounded 
claim.  However, the VA examination performed in April 1996 
found no evidence of any current disabilities.  The 
examinations of the low back, TMJ, right shoulder and 
cervical spine were all negative.  There was also no 
indication that he suffered from tinea versicolor (other than 
the presence of healing herpes of the genital area, his skin 
was noted to be normal).  Since there is no evidence of any 
current disabilities, the question as to any relationship 
between such disabilities and the complaints in service is 
moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

ORDER

Service connection for a low back disability is denied.

Service connection for TMJ syndrome is denied.

Service connection for tinea versicolor is denied.

Service connection for a right shoulder disability is denied.

Service connection for a cervical spine disability is denied.


REMAND

The veteran has contended that his hemorrhoids are more 
disabling than the current disability evaluation would 
suggest.  He stated that his condition had worsened since the 
VA examination performed in June 1996, and that his 
hemorrhoids were irreducible.  Therefore, he believes that an 
increased evaluation should be assigned.  He has also 
asserted that service connection should be awarded for his 
psychiatric condition, diagnosed as depressive and adjustment 
disorders.  He indicated that these disorders had their onset 
in service, thus justifying service connection.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to the veterans claim for a compensable evaluation 
for the service-connected hemorrhoids, it is noted that he 
was last examined by VA in June 1996.  This examination did 
not indicate whether there were large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences present.  Thus, this 
examination did not provide a clear picture of the current 
degree of severity of the veterans condition.  Moreover, he 
has alleged that his hemorrhoids have worsened since the VA 
examination.  Therefore, it is found that this examination 
does not provide an adequate basis upon which to determine 
entitlement to the benefit sought.

In regard to the claim for service connection for a 
psychiatric disorder, the evidence shows that the veteran was 
seen for complaints of depression in service.  These records 
also indicated the possibility of alcohol dependence.  The VA 
examination performed in June 1996 diagnosed depressive 
disorder, not otherwise specified, an adjustment disorder 
with features of depression and anxiety and a dysthymic 
disorder.  This examination also diagnosed alcohol dependency 
in early partial remission.  The examiner then commented that 
his depression and anxiety could have been related to his 
alcohol abuse.  As a consequence, the examiner had 
recommended that psychological testing be performed.  Such 
testing was not conducted.  It is found that this testing 
would be helpful in ascertaining whether the veteran suffers 
from an underlying psychiatric disorder or from depression 
and anxiety induced by alcohol abuse.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA examination of his hemorrhoid 
condition by a qualified physician in 
order to determine the current nature and 
degree of severity of his service-
connected hemorrhoids.  The examiner 
should indicate whether the veteran has 
large or thrombotic irreducible 
hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veterans entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.

2.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  After a review of 
the entire claims folder, and following 
the performance of appropriate 
psychological testing, the examiner 
should render an opinion as whether there 
is an etiological relationship between 
the complaints made by the veteran in 
service and any currently diagnosed 
psychiatric disability.  The examiner 
should also render an opinion as to 
whether any current psychiatric 
complaints are etiologically related to 
alcohol abuse and not some underlying 
psychiatric disorder.  The claims folder 
must be made available to the examiner 
prior to the examination so that the 
veterans entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
